AIA .
DETAILED ACTION
STATUS OF CLAIMS
This official action is responsive to attorney reply of 5/24/21.
Canceled		none
New			none
Amended		21, 32
Claims 21-40 are pending, examined and reviewed below.


					DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-40 here are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 copending Applications No. 15/587132. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other because the claims are not patentably distinct.  
Although there are slight differences between the claim sets, the differences do not render the claims patentably distinct. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant may wish to file a terminal disclaimer.



35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 21-40 are rejected per 35 USC 101 as directed to non-statutory subject matter, an abstract idea without significantly more.  
STEP 1
The claims fall within one of the four 101 statutory categories (21-31 machine, 32-40 process).
STEP 2a
The claim 21/32 is/are directed to channel-specific advertising: tracking device configuration to yield first or second score for call-on-select present or absent, respectively, then choosing first or second document using the higher of first and second score, first score associated with call-on-select documents and second score associated with document without call-on-select. 
This is a method of organizing human activities or a fundamental economic practice long prevalent in our system of commerce, and is an abstract idea beyond the scope of § 101. The preamble of the claim states that “A system for device configuration-based function delivery.” with a result similar to that in Two-Way Media - measuring delivery of real-time information for commercial purposes (Two-Way Media ‘686 patent). 
The claimed idea is similar for the independent claims because each of is primarily concerned with sending information, directing sent information, and monitoring and accumulating records about the receipt of sent information.
The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself. 
Applicant himself words the inventive concept the same – choose the better match between two documents depending on score indicative of presence or absence of call-on-select ¶ 4-5.
Therefore, examiner determines the claims are directed to an abstract idea.
Each of the dependent claims depend from and are likewise directed to that abstract idea with limitations that are part of -- not apart from -- that idea. 
Claims 22-26/33-37 describe transmitting information which is part of sending information, directing sent information, and monitoring and accumulating records about the receipt of sent information and measuring delivery of real-time information for commercial purposes. 
Claims 27, 30-31/38-40 describe information which is part of sending information, directing sent information, and monitoring and accumulating records about the receipt of sent information and measuring delivery of real-time information for commercial purposes.
Claims 28-29 describe monitoring and measuring device type function (call on select, voice initiated call) which is part of sending information, directing sent information, and monitoring and accumulating records about the receipt of sent information and measuring delivery of real-time information for commercial purposes.
The claims are directed to channel-specific advertising, like content that would fit a newspaper not a billboard; it is organizing human behavior. 
judicial exception is not integrated into a practical application. In particular, the claim recites additional element – server, computing device, computer network, processor, memory, API interface, to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing an interface and detecting a user selection of an option) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Applicant uses math to solve the problem of targeting an advertisement. The steps are computer-implemented, but one could do the calculations with pen and paper, abacus, slide-rule etc and hand someone an advertisement. The additional elements present only a particular technological environment.
STEP 2b
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: computing device, data structure, medium. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea; the additional elements simply take the idea and then ‘apply it’ using generic elements.  The claims are just the abstract idea implemented on a computer. The receive is receiving or transmitting data over a network, e.g., using the Internet to gather data and does not add significantly more (See Ultramercial, 772 F.3d at 716‐17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)).
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke.
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610).  
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claims dependent from the independent claims do not cure the deficiencies and are rejected.


The following quotes 35 USC 103(a), the basis for obviousness rejections in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Applicant should refer to the cited reference even though some Figs from references are pasted below.

CLAIMS 21-40 ARE REJECTED OVER 35 U.S.C. 103 AS BEING UNPATENTABLE OVER LEVIN (US 2002/0128908) IN VIEW OF KUMAR (US 2005/0027659) IN VIEW OF RELLER (US 20070088609)
CLAIM 21, 32
Levin shows the following but i) relies on Kumar for overall and ii) simply substitutes Reller’s definition of document score as indicating relevance for the document score in Kumar.
1. A system for device configuration-based function delivery, comprising: (Levin at least ¶ 182, 184)
Levin Fig 1, Fig 4. Levin clearly shows Fig 1 ads are sent to any of a device with call functions (phone) or a device without such functions (a 2004 PDA). Fig 4 says determine if the content suits the device, and if not post error and ask user question (want to do a survey? With or without incentive). In context of the entirety of Levin, that means the same Fig 4 can be repeated with different content that is suited to any of the numerous types of devices of Levin (some of which have call functionality and some of which do not, Table 2, and a ‘yes’ at step 60 Fig 4 results in the sending of content suited to the device (some kinds of content for those with functionality and other content for those devices without such functionality).
[0072] Type of devices desired (step 32) -- the surveyor selects what kinds of communications devices it wants to be able to respond to the survey. This will determine how and on which devices the poll will be published, e.g., cell phone, PDA, PC, as well as future devices.

[Wingdings font/0x9F]a server comprising one or more processors and memory to: (Levin at least ¶ 26)

[Wingdings font/0x9F]receive, from a computing device via a computer network, a data structure including device configuration information that indicates the computing device has a call function and a size of a display of the computing device, a connection speed of the computing device, and a type of user input the computing device is configured to receive ( Levin Table 2, Fig 4, ¶ 32, 169, 81, 94, 189, 171, 179 renders obvious a data structure is required to account for display, speed, type of user input functionalities for different devices (first, second) so that the content sent is of the proper format.)   (Table 2, and a ‘yes’ at step 60 Fig 4) to access a call function of the computing device (Levin at least ¶ 31, Fig 1, 11-12. Levin shows receiving, by a computer system including at least one computer (20, at the left of Fig. 1 and para. [0061]), a request (marketing clients (advertisers) can develop … their ad programs, para. [0161]) for one or more ads to be served for rendering on the user device (communications device 16, 18 or 20, right of Fig. 1). First request includes device type Fig 4)
[Wingdings font/0x9F]classify the computing device as having limited functionality based on the device configuration information in the data structure received from the computing device (Levin Fig 4 teaches a first request for first set of ads (survey) responsive to first data structure of first request indicating second device has call functionality the first set of ads including 
[Wingdings font/0x9F]identify, responsive to the classification of limited functionality and responsive to a request from the computing device that accessed an online resource having content, a first content item having a command corresponding to the call function  and a second content item without the command corresponding to the call function 
Levin doesn’t show (relevance of content item to online source) but Reller does (see below).
Levin ¶ 169-171, 94, for different devices (first, second) to account for speed and bandwidth ¶ 32 and 189, different display size Table 2, call functionality and limted functionality of device Table 2, Fig 4, 10-11, ¶ 179 renders obvious a data structure is required to account for display size, speed, type of functionalities for different devices so that the content sent is of the appropriate format for target device ¶ 81, Fig 10-11, ¶ 171. (Levin Fig 4 teaches a first request for first set of ads (survey) responsive to first data structure of first request indicating second device has call functionality the first set of ads including call on select (Levin ¶ 182) and second ad including a link to a landing page (Levin ¶ 169 Table 2))


claim
First, second document score is ad type at Levin 146 ¶ 169
This limitation is shown by Levin with Kumar because Levin doesn’t explicitly say selection at Fig 10 from an array of device types determines per se ‘score’; Levin selection from an array of document types (table 2, survey Fig 4 document with call-on-select) is per se a ‘score’
[Wingdings font/0x9F]determine, responsive to the request and based on the content of the web page accessed by the computing device, a first document score indicating relevance of the first content item to the content of the online source (Levin Fig 4 Is Survey Valid for Specified Device Type? Valid or not is a score) and a second document score indicating relevance of the second content item to the content of the online source, the second document score greater than the first document score (Levin ¶ 171-178, 199-200, lists important ad performance metrics: interactions, ads delivered, click through rate, conversion rate, ad rate (cost), page views, unique visits, unique visitors, anonymous to profiled conversion ¶ 197-205)

    PNG
    media_image1.png
    844
    429
    media_image1.png
    Greyscale



Levin shows serving, by the computer system, the determined set of one or more ads to be rendered on the user device (publish the campaign, [0061]). Fig 11-15. A choice of device type (some with call functionality and some without) is shown at ¶ 182; conversely, it would be anomalous to have a menu if all devices were the same. 
	Different content is sent to different types of devices depending on presence/absence of device functionality:
[0182] Like window 128, window 140 preferably requests the client to enter the advertisement name in a text box 142 and a targeted device type upon which to publish the promotional campaign in a text box 144. At text box 146, the advertiser selects the type of advertisement to be used in connection with the promotional campaign. It will be understood that the technological platform limitations of the targeted communications device selected at text box 144 determines the "type" of advertisements that may be selected (e.g., via a drop-down menu or similar mechanism) at text box 146 as well as the available options that may be offered at the subsequently discussed text boxes of window 140. For instance, if the selected communications device is a WAP phone, the advertiser might be able to choose, inter alia, an interstitial advertisement, a splash intro advertisement, a call through advertisement, a co-branded splash advertisement or a signup/offer advertisement. As used herein, an "interstitial" advertisement is one which is published for a predetermined period of time between certain other promotional campaign content such as a game or survey. A "splash intro" advertisement is an announcement-type advertisement such as "This game is sponsored by The Acme Corporation." A "call through" advertisement is one which enables an end user to click on an advertisement which, turn, causes the system to telephonically dial and connect the user to the advertiser. A "co-branded splash" advertisement is a splash intro type advertisement announcing co-sponsorship of the promotional campaign by two or more entities. A "signup/offer" advertisement is a an advertisement type that offers the user some sort of benefit such as free merchandise, discounts, etc., in exchange for the user's participation in the promotional campaign. 
[0183] Continuing, window 140 further includes an advertisement text or content text box 148 (which is partially obscured by the drop-down menu of select ad text box 146). The advertisement text input by the client into box 148 might be limited to some predetermined length and the box may be accompanied by instructions to that effect, e.g., "Keep the selected text at 50 characters at the most." At text box 150 a client might input alternative/additional image text to be included in the advertisement. Exemplary, although certainly not limitative, text that could be input into text box 150 might be "Over 10 Million in Stock."

[0184] If the targeted device type is a WAP phone or other device with telephonic capability, and a "call through" type advertisement is selected by the advertiser at box 146, then window 140 further includes a "phone number for call through" or similar text box 152 into which the client inputs the desired contact telephone number to be automatically dialed when a user clicks on an advertisement or otherwise suitably interacts with the promotional campaign. At text box 154, the advertising client inputs an appropriate file name for the file and file format for the promotional campaign and targeted communications devices. For example, for a WAP phone and in accordance with the file upload type selected at text box 134 of FIG. 10, the client inputs a file upload identifier, e.g., 800contacts.bmp. An associated browse button 156 is preferably provided to enable the advertiser to change the file format selection prior to publishing the advertisement.

claim
First, second score is value at 132
This limitation is shown by Levin with Kumar because Levin doesn’t explicitly say selection at Fig 10 of one of a number of device types determines a ‘score’ and Levin selection of one document type of a number of document types e.g. select survey Fig 4 or document with call-on-select function is per se a ‘score’
[Wingdings font/0x9F]determine, responsive to the request and  based on the device configuration information that indicates the computing device comprises the call function and has the limited functionality   the first content item with the command on one or devices with the call function and has the limited functionality   (Levin Fig 4 Is Survey Valid for Specified Device Type? Valid or not is a score) and a second function score indicating a second level of performance the second content item without the command on the one or more devices with the call function and has the limited functionality   (‘no’, not ‘yes’ Fig 4) the first function score (Levin value associated with choices 132 in Fig 10-11; Fig 4. Note selection at 132 resulting in choice among different devices. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The 2 combine limitations are shown by Levin with Kumar since Levin doesn’t explicitly say selection at Fig 10 of one of a number of device types determines a ‘score’ and selection of one document type of a number of different document types e.g. select survey Fig 4 or document with call-on-select function is per se a ‘score’. On Levin alone, one could not say that execution is based on of document type and device type, e.g. Fig 4 or Table 2 is combining ‘score’; Levin doesn’t have the word ‘score’
[Wingdings font/0x9F]combine the first document score indicating the first level of performance on the one or more devices with the content of the online resource with the first function score indicating relevancy to the call function and has the limited functionality   to generate a first overall score for the first content item (Levin Fig 4 step 60 ¶ 169; Levin value associated with choices 148 in Fig 10-11)
[Wingdings font/0x9F]combine the second document score indicating the second level of performance on the one or more devices with the content of the online resource with the second function score indicating relevancy to the call function and has the limited functionality   to generate a second overall score for the second content item, the second overall score greater than the first overall score based at least in part on the second function score less than the first function score (Levin Fig 4 step 60; Levin ¶ 169-179; Levin value associated with choices 148 in Fig 10-11. The question at 60 of Fig 4 is a compound question. 

    PNG
    media_image3.png
    908
    593
    media_image3.png
    Greyscale



[Wingdings font/0x9F]select the first content item with the command responsive to : i)  the request from the computing device 
ii)  the first overall score being greater than the second overall score, and iii) and the computing device configured with the call function corresponding to the command, and iv) the computing device being classified as having the limited functionality  
(Levin Fig 4 teaches a first request for first set of ads (survey) responsive to first data structure of first request indicating second device has call functionality the first set of ads including call on select (Levin ¶ 182) and second ad including a link to a landing page (Levin ¶ 169 Table 2) (Levin Fig 4 teaches a first request for first set of ads (survey) responsive to first data structure of first request indicating second device has call functionality the first set of ads including call on select (Levin ¶ 182) and second ad including a link to a landing page (Levin ¶ 169 Table 2))
[Wingdings font/0x9F] transmit via the computer network to the computing device comprising the application programming interface, the first content item with the command to cause the command to access or execute the type of function of the computing device (Levin shows determining, by the computer system, a set of one or more ads (a promotional campaign, [0081]) to serve to the user device using the determined at least one characteristic of the user device ([0179]))
Levin Table 2, Fig 4, ¶ 169, 81, 94, for different devices account for speed and bandwidth ¶ 32 and 189, ¶ 171, 179 renders obvious a data structure is required to account for display, speed, type of user input functionalities for different devices (first, second) so that the content sent is of the proper format.


Although Levin show the limitations above Levin does not explicitly in Levin is “score”.
KUMAR
Kumar determine device scores and content policy scores for yielding a combined score (at least Fig 4) similar to the claim combining a device call score with a document score to yield overall score. In Kumar, a combined score has 1st part related to device and a 2nd part; the table shows 2 parts (device and non-device, i.e. policies).
    PNG
    media_image4.png
    510
    652
    media_image4.png
    Greyscale

A combined score (applicant’s ‘overall’) facilitates reconciling content with device at least ¶ 72, 80, 95.
[0078] Combination-level policies are used to indicate that some devices are more important to the user than others when forming a combination for a particular user request in a particular user context. This is done by having the combination-level policies provide weights to the devices themselves, as opposed to the attributes of the devices. For example, when watching an action movie, a user may desire a very good display and may be much less interested in the sound quality. On the other hand, when watching a music album, the user may be more interested in the sound quality than the quality of the display. Similar to device level policies, combination level policies are described using high-level names so that the user does not have to deal with numbers. In a prototype implementation, several combination-level policies were provided with the system to accommodate different user requests. 

Kumar shows combination (overall score) consisting of device score and content score, one combined score being less than another. The difference between Kumar and the claim is the content score in Kumar’s combination (overall) score is not the claimed document score indicating relevance of content item online source; for this, examiner relies on Reller (below).
It would have been obvious at the time of invention to combine Levin with Kumar. Levin and Kumar are analogous art because both teach content distribution must account for not only device type but also content type. Levin A) already shows in Fig 4 that distributing content depends on a device (Fig 10) selected to yield a value (WAP, PalmOS, Voice Recognition, HTML at least  ¶ 171) and content type selection (at least Fig 11) yielding a value (Interstitial, Splash Intro, Call Thru, etc). Levin B) already shows the values of device type (Fig 10, ¶ 171) and content type (Fig 11). Levin C) combined (Fig 4). Levin already matches device type with content type (Table 2). Levin does not explicitly say score. Kumar uses numbers to differentiate rather than the values used by Levin e.g. Table 2. It would have been obvious to one of ordinary skill in the art at the time of invention to use known techniques as such as assigning numbers to differentiate one choice from another (as in Kumar) for the advantage of an optimal combination (Kumar ¶ 17, 77) without the burden of using names (Kumar ¶ 18, 78)
RELLER
As stated already above, Levin doesn’t show document score indicating relevance of content item online source; for this, examiner relies on Reller US 20070088609 ¶ 21, 34, 77
   [0021] Implementations of the invention support selection of supplemental content for display at a client device communicating over a computer network. The selection of supplemental content is achieved by determining a relevance score for content of a document at a server computer for delivery to a requesting client device, determining at least one valuation for the content from each of two or more supplemental content sources, generating a productivity score for each of the supplemental content sources in accordance with the corresponding content valuation for the supplemental content source, selecting the supplemental content source having the greatest productivity score, and serving the document and supplemental content from the selected supplemental content source for delivery to the requesting client device. In one embodiment, the document requested by the client device comprises a Web page. In another aspect, the document content comprises keywords of the Web page, and the valuation comprises keyword bid values from the supplemental content sources. The supplemental content sources can be advertisers who wish to place ads (the supplemental content) for delivery with a Web page. The supplemental content to be delivered along with the requested document can comprise material such as product recommendations, or news stories, links to related stories and related products, related news stories, or other relevant information. In this way, the supplemental content acts as a "garnish" to the requested document. The bid values can be received from the supplemental content sources in response to a request for bids issued after a request for the Web page from the requesting client device. Thus, supplemental content such as advertising can be placed, and competing advertisers or other sources of material for placement of such supplemental content can be selected, by exploiting the interactive, real-time nature of Internet communications.

It would have been obvious at the time of filing to combine Kumar, Reller’s relevance score (applicant’s term is document score). Kumar and Reller are analogous art, both determining scores for targeted marketing. The difference between Kumar and the claim is Kumar’s combination (overall) score has a device score but not the claimed document score indicating relevance of content item online source; for this, examiner relies on Reller. Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claim and prior art rests not on any one element but the combination – that is simply substituting Reller’s relevance score for Kumar’s content score in Kumar’s combined score of device score + content score. The predictable result is a device score (not only Levin but also Kumar) which is combined (Kumar) with a relevancy score (applicant’s term is document score).
CLAIM 22, 33
Levin/Kumar/Reller show the limitations above and Levin showsclaim 21/32, comprising: 
[Wingdings font/0x9F]the server configured to transmit the first content item with the command to the computing device  to cause the command to access the  call function of the computing device responsive to selection of the first content item. (Levin Table 2. Levin shows determining, by the computer system, a set of one or more ads (a promotional campaign, [0081]) to transmit to the user device using determined characteristic of user device ([0179])) (Levin Fig 4 teaches a first request for first set of ads (survey) responsive to first data structure of first request indicating second device has call functionality the first set of ads including call on select (Levin ¶ 182) and second ad including a link to a landing page (Levin ¶ 169 Table 2) (Levin Fig 4 teaches a first request for first set of ads (survey) responsive to first data structure of first request indicating second device has call functionality the first set of ads including call on select (Levin ¶ 182) and second ad including a link to a landing page (Levin ¶ 169 Table 2))
CLAIM 23, 34
Levin/Kumar/Reller show the limitations above and Levin showsclaim 21/32, comprising: 
[Wingdings font/0x9F]the server configured to transmit the first content item with the command to the computing device  to cause the command to access the  call function of the computing device responsive to a voice initiated command 
(Levin ¶ 29. Levin shows sending some ads to devices with call functionality and different ads to those without. From the title of Levin “Using User-Specific Promotional Campaigns using Multiple Communications Device Platforms” to the end of that reference, Levin makes clear that ads and calls to action are rendered to particular devices based on their particular abilities. Some of those are phones and some PDAs unable to call. (Levin Table 2. Levin shows determining, by the computer system, a set of one or more ads (a promotional campaign, [0081]) to transmit to the user device using determined characteristic of user device ([0179])) (Levin Fig 4 teaches a first request for first set of ads (survey) responsive to first data structure of first request indicating second device has call functionality the first set of ads including call on select (Levin ¶ 182) and second ad including a link to a landing page (Levin ¶ 169 Table 2) (Levin Fig 4 teaches a first request for first set of ads (survey) responsive to first data structure of first request indicating second device has call functionality the first set of ads including call on select (Levin ¶ 182) and second ad including a link to a landing page (Levin ¶ 169 Table 2))
[0029] …. Advertisers are able to create customized campaigns across different promotions, on different devices, such as WAP phones, PDAs and VOICE enabled Internet applications.

[0032] The feature set of the PMP thus serves as an end-to-end solution for direct marketing campaigns on stationary and mobile communications devices. The system allows clients to create different types of branded promotions and games and deploy them to different computing devices, (e.g., PCs, WAP phones, PDAs, VOICE Interactive applications, and the Web) Once deployed, users can interact with the application using the device of their choice. These users' actions can be tracked, and combined with their profile information and device, campaign and/or advertisement permission levels, which allows ads to be precisely targeted to the users to increase the success or conversion rate of the ads. The system also manages, delivers, and tracks these ads and their responses from users, thereby allowing advertisers to maximize their return-on-investment (ROI).

[0033] In accordance with another important aspect of the present invention, an article of manufacture is provided which comprises a computer-readable medium embodying code segments for conducting an electronic promotional campaign. Such code segments generally include: a first code segment for enabling creation of an electronic promotional campaign; a second code segment for sending the campaign to a plurality of users having different types of electronic communications devices; and a third code segment for enabling access to user data generated in response to the campaign using at least one type of electronic communications device.
CLAIM 24, 35
Levin/Kumar/Reller show the limitations above and Levin showsclaim 21/32, comprising:
[Wingdings font/0x9F] the server configured to transmit the first content item with the command to the computing device  to cause the command to access the  call function of the computing device responsive to voice detected by a microphone of the computing device (Levin Table 2, ¶ 28-29, 171 voice recognition, voice interactive applications and voice interactive Web ¶ 32, ¶ 179 voice browser, voice files, ¶ 82, 99, 110, 228-230 voice applications, ¶ 233 voice recognition, voice commands, voice applications, Voice XML, TellMe voice, IBM’s ViaVoice SDK, audio ads ¶ 189) (Levin Fig 4 teaches a first request for first set of ads (survey) responsive to first data structure of first request indicating second device has call functionality the first set of ads including call on select (Levin ¶ 182) and second ad including a link to a landing page (Levin ¶ 169 Table 2) (Levin Fig 4 teaches a first request for first set of ads (survey) responsive to first data structure of first request indicating second device has call functionality the first set of ads including call on select (Levin ¶ 182) and second ad including a link to a landing page (Levin ¶ 169 Table 2))CLAIM 25, 36
Levin/Kumar/Reller show the limitations above and Levin showsclaim 21/32, wherein the 
[Wingdings font/0x9F]first content item comprises audio, comprising the server to: transmit, to the computing device, the first content item comprising the audio and the command to cause the command to access the  call function of the computing device responsive to voice detected by a microphone of the computing device (Levin Table 2 audio, ¶ 28-29, 171 voice recognition, voice interactive applications and voice interactive Web ¶ 32, ¶ 179 voice browser, voice and audio files, ¶ 82, 99, 110, 228-230 voice applications, ¶ 233 voice recognition, voice commands, voice applications, Voice XML, TellMe voice, IBM’s ViaVoice SDK) (Levin Fig 4 teaches a first request for first set of ads (survey) responsive to first data structure of first request indicating second device has call functionality the first set of ads including call on select (Levin ¶ 182) and second ad including a link to a landing page (Levin ¶ 169 Table 2) (Levin Fig 4 teaches a first request for first set of ads (survey) responsive to first data structure of first request indicating second device has call functionality the first set of ads including call on select (Levin ¶ 182) and second ad including a link to a landing page (Levin ¶ 169 Table 2))CLAIM 26, 37
Levin/Kumar/Reller show the limitations above and Levin showsclaim 21/32, wherein the 
[Wingdings font/0x9F]first content item comprises audio, comprising the server to: transmit, to the computing device, the first content item comprising the audio and the command to cause the command to access the type of function of the computing device responsive to voice detected by a microphone of the computing device, the  call function of the computing device configured to connect the computing device to a voice message (Levin Table 2, ¶ 28-29, 171 voice recognition, voice interactive applications and voice interactive Web ¶ 32, ¶ 179 voice browser, voice message, ¶ 82, 99, 110, 228-230 voice applications, ¶ 233 voice recognition, voice commands, voice applications, Voice XML, TellMe voice, IBM’s ViaVoice SDK, audio ads ¶ 189) CLAIM 27, 38
Levin/Kumar/Reller show the limitations above and Levin showsclaim 21/32, wherein the 
[Wingdings font/0x9F]online resource comprises at least one of a document (Levin Fig 4), web page (Levin Table 2), audio file (Levin Table 2), or video file (Levin at least Table 2, ¶ 179)CLAIM 28 
Levin/Kumar/Reller show the limitations above and Levin showsclaim 21/32, wherein the 
[Wingdings font/0x9F] the command comprises a call-on-select function (Levin Fig 4 teaches a first request for first set of ads (survey) responsive to first data structure of first request indicating second device has call functionality the first set of ads including call on select (Levin ¶ 182) and second ad including a link to a landing page (Levin ¶ 169 Table 2)) CLAIM 29, 39
Levin/Kumar/Reller show the limitations above and Levin showsclaim 21/32, wherein the 
[Wingdings font/0x9F]type of function comprises a call function, and the command comprises a voice-initiated call (Levin teaches ad landing page information (URL and an HTML page, [0180]) Table 2 and a telephone number and initiating a call to the telephone number ([0184] and Fig. 11, item 152, ¶ 183) CLAIM 30
Levin/Kumar/Reller show the limitations above and Levin showsclaim 21, comprising: the 
[Wingdings font/0x9F]server configured to receive, from the computing device, a message that indicates the computing device is supporting a currently active telephone call (Levin Table 2 server receive message in form of dialed number; Table 2 call to action, dialed number, voice response trigger)CLAIM 31, 40
Levin/Kumar/Reller show the limitations above and Levin showsclaim 21/32, comprising: the
[Wingdings font/0x9F] server configured to receive, from the computing device, one or more messages that indicate at least one of a type of input supported by the computing device or a type of authoring language supported by the computing device (Levin ¶ 28, 81-82, 99, 180, 227-228)

				Response to Applicant's Remarks/Amendment
Applicant's response has been fully considered but does not overcome the present rejection. 
101 Instead of an improvement to the function of the computer itself, Applicant is simply computer implementing an abstract idea.  Use of a computer to execute steps is no more an improvement to the computer than is changing the roll of music in a player piano. Applicant implements an idea with generic technology generally applied without significantly more.
Applicant filed a new case, an RCE; no estoppel (remarks p.9). 
	Levin already shows device function score (Fig 4, ‘yes’ or ‘no’; valid and acceptable or not valid and not acceptable ¶ 89-90), and Kumar shows device function score too. Kumar shows combining a device score and non-device document score (Fig 4), but its document score doesn’t have the amendment (relevance of content item to online source). And Levin doesn’t show (performance of content item to online source) but new art Reller does (at least ¶ 21). Simply substituting Reller’s performance score for Kumar’s content score in Kumar’s combined score of device score + content score yields the predictable result of a device function score (not only Levin but also Kumar) which is combined (Kumar) with a relevancy score (applicant’s term is document score).
Levin ¶ 169-171, 94, for different devices (first, second) to account for speed and bandwidth ¶ 32 and 189, different display size Table 2, call functionality and limted functionality of device Table 2, Fig 4, 10-11, ¶ 179 renders obvious a data structure is required to account for display size, speed, type of functionalities for different devices so that the content sent is of the appropriate format for target device ¶ 81, Fig 10-11, ¶ 171. (Levin Fig 4 teaches a first request for first set of ads (survey) responsive to first data structure of first request indicating second device has call functionality the first set of ads including call on select (Levin ¶ 182) and second ad including a link to a landing page (Levin ¶ 169 Table 2))
Double Patenting – applicant may wish to file a terminal disclaimer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/               Primary Examiner, Art Unit 3681